Title: John Adams to Abigail Adams, 25 October 1797
From: Adams, John
To: Adams, Abigail


        
          My Dearest Friend
          Oct. 25. [1797]
        
        I send you the Letters— I could not keep my hands off of Nabby’s. I beg her Pardon. They write me flattering Accounts from Phila. Mr Anthony writes most confidently. No danger. No fever—alls well.—
        When Brisler goes he should throw Lime into the Cellar Vault &c.
        I think We ought to have been together to day. But tomorrow will do.
        
        I am glad Malcom came out. We must prepare to go to Phila. the first Week in Novr. if no bad news.
        Caroline & all are well
      